Filed 6/20/16 P. v. Ford CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                   2d Crim. No. B271070
                                                                            (Super. Ct. No. F416060)
     Plaintiff and Respondent,                                              (San Luis Obispo County)

v.

PATRICK DARNELL FORD,

     Defendant and Appellant.



                   Patrick Darnell Ford appeals a January 12, 2016 order denying his petition
to designate his felony convictions as misdemeanor convictions pursuant to Proposition
47, the Safe Neighborhoods and Schools Act (Pen. Code, § 1170.18).1 In 2011, appellant
was convicted by plea of possessing marijuana for sale (Health & Saf. Code, § 11359)
and possessing a controlled substance in a prison or jail (§ 4573.6) with a prior prison
term enhancement (§ 667.5, subd. (b)). The trial court sentenced appellant to nine years
state prison.
                   On November 9, 2015, appellant petitioned to have his felony convictions
designated as misdemeanor convictions. (Pen. Code, § 1170.18. subd. (a).) Denying the
petition, the trial court found that the felony convictions rendered appellant ineligible for
Proposition 47 relief. (Pen. Code, § 1170.18, subds. (a) & (b).)


         1   All statutory references are to the Penal Code unless otherwise stated.
              We appointed counsel to represent appellant in this appeal. After counsel's
examination of the record, he filed an opening brief in which no issues were raised.
              On May 18, 2016, we advised appellant that he had 30 days within which to
personally submit any contentions or issues he wished us to consider. On June 10, 2016
appellant submitted a letter brief stating that a conviction for simple possession of
marijuana qualifies for Proposition 47 relief. Appellant, however, was convicted of
possession of an illegal substance in a prison or jail facility (§ 4573.6) and possession of
marijuana for sale (Health & Saf. Code, § 11359), felony offenses that render appellant
ineligible for Proposition 47 resentencing. (See § 1170.18, subd. (a); People v. Shabazz
(2015) 237 Cal. App. 4th 303, 308 [enumerating those crimes within the purview of
Proposition 47].)
              We have reviewed the entire record and are satisfied that appellant's
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal. 3d 436, 443; People v. Kelly (2006) 40 Cal. 4th 106,
126.)
              The order denying appellant's petition to reclassify his felony convictions as
misdemeanors is affirmed.
              NOT TO BE PUBLISHED.


                                                         YEGAN, J.
We concur:


              GILBERT, P. J.


              PERREN, J.




                                              2
                                Dodie A. Harman, Judge

                     Superior Court County of San Luis Obispo

                           ______________________________


            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance by Plaintiff and Respondent.